                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 JORGE BONILLA DAVILA
 Plaintiff                                  CIVIL 19-1689CCC
 vs
 UBS FINANCIAL SERVICES
 INCORPORATED OF PUERTO
 RICO, INC.; DARIO SUAREZ
 RAMIREZ; JOHN DOE
 Defendants



                            OPINION AND ORDER

      Before the Court is defendant Darío Suárez Ramírez’s Motion to Compel
Arbitration and to Dismiss (d.e. 25) filed December 26, 2019; plaintiff’s
Opposition (d.e. 31) filed January 31, 2020; and defendant’s Reply (d.e. 34)
filed February 27, 2020.


                           STANDARD OF REVIEW
      To compel arbitration, a party “must demonstrate that a valid agreement
to arbitrate exists, that the[y are] entitled to invoke the arbitration clause, that
the other party is bound by that clause, and that the claim asserted comes
within the clause's scope.” Soto-Fonalledas v. Ritz-Carlton San Juan Hotel
Spa & Casino, 640 F.3d 471, 474 (1st Cir. 2011) (internal quotation marks
omitted).


                                  DISCUSSION
      A.    Valid Agreement to Arbitrate
      The Court previously held that plaintiff executed contracts containing a
valid arbitration clause with defendant’s employer, UBS Financial Services Inc.
CIVIL 19-1689CCC                        2

of Puerto Rico (“UBS”) (d.e. 16; d.e. 24).        Plaintiff argues that he was
fraudulently induced to enter these contracts, and makes two factual
allegations in support.
      First, plaintiff alleges that defendant “never explained to plaintiff what he
was signing and all the implications of the clauses contained in the documents
such as the arbitration and choice of law clauses.” (d.e. 1, para. 12). Second,
plaintiff alleges that he did not sign and was not provided with the Client
Relationship Agreement, which contained the arbitration clause (d.e. 1,
para. 12).    The Court has previously held that the Client Relationship
Agreement was incorporated into the documents signed by plaintiff (d.e. 24).
Neither of plaintiff’s arguments is supported by Puerto Rico law.
      In Rivera v. Centro Medico de Turabo, the First Circuit recognized
      that, “[a]bsent fraud, a person is deemed to know the contents of
      a contract that he or she signs . . . . Thus whether plaintiffs
      actually knew of the arbitration clause in their contracts is
      irrelevant; that knowledge is imputed as a matter of law.”
      575 F.3d 10, 20-21 (1st Cir. 2009) . . . [T]his presumption applies
      even when the signed document “incorporate[s] by reference” an
      arbitration provision “that may be found” in another document,
      “irrespective of whether [the party] received a copy of the
      document” containing the clause. See Steelmasters, Inc. v. Local
      Union 580 of Int'l Ass'n of Bridge, Structural, Ornamental and
      Reinforcing Iron Workers, 2008 WL 312096 at *4 (E.D.N.Y.).
      Benitez-Navarro     v.   Gonzalez-Aponte,     660    F.   Supp.   2d    185,
191 (D.P.R. 2009). Mere failure to explain the contents of contract, without
more, does not constitute fraud; neither does failure to provide a copy of an
incorporated document. As plaintiff has made no factual allegation that would
support a finding of fraud, the Court finds that a valid written agreement to
arbitrate exists.
CIVIL 19-1689CCC                       3

      B.     Entitlement to Invoke Arbitration Clause
      Defendant argues that, as an employee of UBS, he may invoke the
arbitration agreement executed between plaintiff and UBS.
      While as a general rule a contract is not binding upon a non-signatory,
“there are exceptions allowing non-signatories to compel arbitration”.
Restoration Pres. Masonry, Inc. v. Grove Eur. Ltd., 325 F.3d 54, 62 n. 2
(1st Cir. 2003). One exception is when an employee is sued for actions
undertaken as the contracting party’s employee. Grand Wireless, Inc. v.
Verizon Wireless, Inc., 748 F.3d 1, 10 (1st Cir. 2014). As defendant is being
sued solely for his actions as an employee of UBS, he is entitled to invoke the
arbitration clause.


      C.     Plaintiff Bound by Arbitration Clause
      As plaintiff is a signatory to a valid arbitration agreement, he is bound.


      D.     Dispute Covered by Arbitration Clause
      Each action raised against defendant relates to the mismanagement or
breach of duties related to plaintiff’s accounts held at UBS. As the arbitration
clause broadly applies to “any controversy, claim or issue in any controversy
concerning any account(s), transaction, dispute or the construction,
performance or breach of Agreement or any other agreement” (d.e. 14-1) the
Court finds that the dispute at issue falls under the ambit of the arbitration
agreement.
CIVIL 19-1689CCC                      4

                               CONCLUSION
     Defendant Darío Suárez-Ramírez’s Motion to Compel Arbitration and to
Dismiss (d.e. 25) is GRANTED. The Court hereby DECLARES that all issues,
claims and defenses raised against Darío Suárez-Ramírez in this action are
subject to arbitration, pursuant to the UBS Client Agreement, and the plaintiff
and Darío Suárez-Ramírez are ORDERED to submit all such claims to
arbitration in accordance with the UBS Client Agreement. Judgment shall
enter by separate order.
     SO ORDERED.
     In San Juan, Puerto Rico, this 13th day of March, 2020.



                                          S/GUSTAVO A. GELPÍ
                                          Chief United States District Judge
